Title: From Benjamin Franklin to Saint-Lambert, 22 March 1779
From: Franklin, Benjamin
To: Saint-Lambert


a Passy le 22 Mars 1779
Je suis honteux, Monsieur, d’avoir été si longtems sans repondre a la Lettre que vous m’avez fait l’honneur de mécrire au sujet du jeune Homme qui voudroit passer en Amerique. Deux Raisons ont occasionné ce Retard et m’excuseront aupres de vous. La premiere, est un nouvel Accés de Goutte qui ma repris le soir même du jour que j’eus L’honneur de vous voir. La seconde est que je n’avois jamais entendu parler du lieutenant Colonel Maeu ou le Chevalier de Ville-pré. Je n’en ai rien pu decouvrir et je ne connois pas non plus aucun Officier au service des Etats Unis qui se dispose a partir pour Boston. S’il en est quelqu’un qui veuille emmener son Neveu avec lui, ma Permission est inutile et je n’ai pas Droit de m’y opposer. Toute l’Amerique est ouverte aux Francois et ceux qui y passent peuvent m[ener] avec eux qui bon leur semble. Je crois cependant devoir vous prevenir, Monsieur, que si le jeune homme auquel vous vous interessez passoit en Amerique dans le Des[sein] de servir dans notre Armée, il se trouveroit desagreable[ment] detrompé a son Arrivée. Touts nos Corps sont plus que complets et d’excellens Officiers sont repassés en Europe faute d’emploi. Mais il me semble quil y a du lou[che] dans cette Affaire et que M. de Tressan n’a pas été bien informé. J’ai l’honneur detre avec l’estime la plus vraie etc.
M. de st. Lambert
